HHS-IS
                                  ELECTRONIC RECORD




COA #      07-14-00301-CR                        OFFENSE:        0.06


           The State of Texas v. Steven Joe
STYLE:     Maione                                COUNTY:         Randall

COA DISPOSITION:       Affirmed                  TRIAL COURT:    181st District Court



DATE: 03/09/2015                   Publish: No   TCCASE#:        23,868-B




                         IN THE COURT OF CRIMINAL APPEALS


          The State of Texas v. Steven Joe
STYLE:    Maione                                     CCA#:
                                                                        ^3-/5*
         Stf*+cyA                     Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:       O6//0/2O/jr                              SIGNED:                            PC:_

JUDGE:        f/A UaSUsOA—                            PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD